Title: To James Madison from Daniel Parker, 11 August 1813
From: Parker, Daniel
To: Madison, James


War office August 11th. 1 o’Clock
D. Parker, of the War office, has the honor to enclose to the President of the United States the first report of the commandant of the fortress at Lower Sandusky, stating the result of the enemy’s attack on that place, on the 2d instant.
The details, as reported by Genl. Harrison, will be published in the paper of tomorrow.
No other communication of moment has been received at the War office since General Armstrong left town (yesterday at 4 P.M.).
